Arterburn, J.
The relatrix, Minnie Belle Nicholas, alias Connie Nicholas, has petitioned this Court for a writ of mandate to compel the lower court in which the relatrix was tried and convicted of voluntary manslaughter, to grant the relatrix the right to appeal as a poor person, at public expense. The trial court denied such a petition.
The evidence at the hearing before the trial court showed, among other things, that relatrix has some impairment of the left arm and hand as a result of an injury; that she is indebted in the approximate sum of $5000.00, consisting mainly of medical bills; that a few months prior to the hearing she had a 1955 Chevro*207let automobile and approximately $1500.00, all of which she gave to her sister; that she has left very little property, amounting to but a few hundred dollars at the time of the hearing. A part of the court’s inquiry at the time was as follows:
“THE COURT: The thing I am driving at. On June 23, 1959 you have approximately $1800.00 in the bank. You know your appeal is going to cost —even for the transcript $800.00 to $1000.00, and you have doctor bills totalling approximately $1000.00. You probably have some idea what the appeal would cost, as far as attorneys are concerned, if you have discussed it at all with your lawyers, and on June 23 you took the whole $1800.00 and applied $100.00 on money toward the transcript and paid none of the doctors and gave the rest of the money, plus a car, to your sister. Don’t you feel an obligation to some of the bills you incur?
“A. I certainly do.
“THE COURT: You want the taxpayers to pay for your appeal when you have — you had $1800.00 in the bank, capable for paying for yourself?”
In State ex rel. Ward v. Porter C. C., Conover Sp. J., (1955), 234 Ind. 573, 576, 130 N. E. 2d 136 we said:
“To establish his right to such relief appellant must not only show to the trial court (1) that he does not have sufficient means to procure a transcript but he much also show (2) that the merits of the questions to be raised on appeal cannot be considered without a transcript of the evidence, (3) that questions of error were presented to the trial court in his motion for a new trial by which this court could review the merits of the cause on appeal.”
*208*207A writ of mandate will not issue where a discretion is left to the Judge in the ruling or order for which *208the mandate is requested. State ex rel. Wise v. Mar. Cr. C., Rabb, J. (1956), 235 Ind. 447, 134 N. E. 2d 221.
No evidence was offered as to the approximate cost of the appeal in this case. The evidence does not exclude the possibility that the relatrix had or could have had funds sufficient for an appeal if she had not seen fit to voluntarily dispose of some of her property to her sister. The record is sufficient in this particular to sustain the trial court.
There is another reason for denying a pauper appeal in this case which arises in connection with a petition by relatrix for an extension of time to file an appeal in this court. In that petition she states she consulted with her trial attorneys as to taking an appeal and stated she would determine if she had sufficient assets with which to prepare the appeal “or whether it would be necessary to take a pauper’s affidavit.” She says: “thereafter on approximately the 16th day of June, 1959, said Petitioner-Appellant notified the attorneys to order the Bill of Exceptions containing the Evidence.” The petition for extension of time further states:
“that she will procure the balance of monies necessary to pay said Reporter for the Transcript in full and in addition will obtain the necessary funds to pay for the Transcript in full.”
The evidence now shows that about a week later, on June 23rd, she turned over substantially all her assets to her sister.
After the extension of time for filing an appeal was granted by this court on the representations above, the record shows relatrix immediately requested the trial court for an order to furnish her a transcript on an appeal as a poor person, stating she had no funds for *209that purpose. To put the matter lightly, there has been a lack of frankness and good faith demonstrated by the relatrix before the court. We cannot close our eyes to the entire record before us in this case in which relatrix seeks an appeal in this court.1
One who asks public charity in cases of this kind must come with clean hands, demonstrating complete frankness and fairness, making a clear case that there has been or is no attempt to unjustly cast upon the public a part or all of the costs to be paid in the appeal as a pauper. Any other rule of law applied to the acts of the relatrix in this case would invite all persons convicted of crimes to dispose of their assets by transfers to relatives and then compel the taxpayers to underwrite their expenses and costs of defense at trial and on appeal.
There was sufficient evidence to support the finding of the trial court. From the record in this case and the evidence, the trial court had an area of discretion in the denial of the petition to prosecute as a poor person, with which we have no right by mandate to interfere.
The petition for mandate is denied.
Achor and Landis, JJ., concur.
Bobbitt, J., concurs with opinion, in which Jackson, J. concurs.

. State ex rel. Stanton v. Murray (1952), 231 Ind. 223, 108 N. E. 2d 251; In re Harrison, etc. (1953), 231 Ind. 665, 109 N. E. 2d 722; State ex rel. Steers, etc. v. Lake Criminal Court, etc. (1953), 232 Ind. 443, 112 N. E. 2d 445; Rooker v. Fidelity Trust Co., Trustee (1931), 202 Ind. 641, 177 N. E. 454.